IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0130
                              Filed March 25, 2015

IN THE INTEREST OF A.L., L.R.,
and E.R.,
      Minor Children,

T.L., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Mary Jane

Sokolovske, Judge.



      A mother appeals the termination of her parental rights to three children.

AFFIRMED.



      Amy M. Myres of Myres Law, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Patrick A. Jennings, County Attorney, and Dewey P. Sloan, Assistant

County Attorney, for appellant.

      Joseph W. Kertels, Sioux City, for father.

      Molly Vakulskas-Joly of Vakulskas Law Firm P.C., Sioux City, attorney

and guardian ad litem for minor children.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2



BOWER, J.

       A mother, T.L., appeals1 the termination of her parental rights to three

children claiming (1) the juvenile court erred in denying her request for six more

months to work towards reunification, (2) the juvenile court erred in denying her

request for a guardianship because she made efforts to remedy the

circumstances leading to the adjudication, (3) there is not clear and convincing

evidence the children cannot be returned to her care, (4) termination is not in the

best interests of the children, and (5) termination is detrimental to the children

due to the closeness of her relationship with the children. We find T.L. failed to

preserve error on her request for six more months to work towards reunification.

We find there is clear and convincing evidence that grounds for termination exist

under Iowa Code section 232.116(1)(f) (2013), termination of the mother’s

parental rights is in the children’s best interests pursuant to section 232.116(2),

and no consequential factor weighing against termination in section 232.116(3)

requires a different conclusion. Accordingly, we affirm.

I.     BACKGROUND FACTS AND PROCEEDINGS

       The children, E.R., L.R., A.L., were born in 2005, 2006, and 2009,

respectively.   The children first came to the attention of the Department of

Human Services (DHS) in July of 2013, due to allegations A.L. had an infected

toe and T.L had failed to seek appropriate medical care. Upon investigation by

the DHS, it was discovered the three children were residing with an aunt and



1
  E.R.’s father’s parental rights were terminated by the court and he does not appeal.
L.R. and A.L.’s father’s parental rights were terminated by the court and he does not
appeal.
                                         3



uncle. T.L. had placed the children with relatives in early June because she was

homeless and unable to care for them.

       An ex parte removal order was entered on August 15, 2013. The children

were removed from their mother’s custody due to her homelessness, lack of

employment, unhealthy and abusive relationships, and lack of supervision.

       A child in need of assistance (CINA) petition was filed on August 19, with

a hearing on August 23. T.L. appeared at the hearing with counsel. T.L. resisted

the CINA adjudication pursuant to Iowa Code sections 232.2(6)(b) and (n), but

offered no resistance to the continued removal of the children. The juvenile court

adjudicated the children CINA pursuant to Iowa Code sections 232.2(6)(b), (c)(2),

and (n). The DHS retained custody of the children who remained with their aunt

and uncle. The juvenile court ordered T.L. to make a written request to DHS for

any services she believed were necessary to have the children returned to her.

       A dispositional hearing was held on October 30, 2013. The court advised

T.L. to engage in services to demonstrate stability in order to allow the children to

return home.    The court provided several steps for T.L. to take before the

children could be returned.       A family case plan set forth the following

responsibilities for T.L.: finding and maintaining stable employment, finding stable

housing, participation in a Family Team Meeting (FTM), work on parenting skills,

and participate in mental health counseling. T.L. was again ordered to notify the

DHS to request any services she believed were necessary.

       A dispositional review hearing was held on March 12, 2014. The court

found T.L. had made little progress towards reunification with the children. While
                                          4



T.L. had secured employment and was actively seeking housing, the visits with

the children remained supervised.      T.L. occasionally attended visitations, but

often cancelled or postponed the visits. When T.L. did attend visitations, the

DHS noted, her presence had a negative effect on the children and their behavior

deteriorated after she left. T.L.’s parenting was inconsistent and she needed

constant redirection on proper parenting practices. In spite of this, the children

continued to do well in their aunt and uncle’s care. The court found it would be

contrary to the best interests of the children to return them to T.L.’s care, ordered

T.L. to continue adhering to the family case plan, and ordered her to notify the

DHS to request any additional services.

       A permanency/termination hearing was completed October 29, 2014, and

the juvenile court issued an order terminating T.L.’s parental rights on January 6,

2015. In its order, the juvenile court reasoned:

               Prior to and subsequent to the removal and adjudication,
       [T.L.] was offered/received services to address her parenting
       issues, which included but were not limited to, Family Safety, Risk,
       and Permanency (FSRP) services from September 2013 to present
       in an effort to provide guidance in parenting, address emotional
       damage from prior episodes of domestic violence, maintain
       employment, cultivate healthy relationships with family members
       providing care for her children, encourage therapy attendance,
       secure housing and supervised visitation; a social history in an
       effort to compare circumstances and identify the sources of the
       parent’s dysfunction as well as to develop a plan to address the
       problems identified in assessments, in interactions, and as noted by
       the parents themselves; family team meetings to gather personal
       and professional supports together to identify the parent’s strengths
       and articulate concerns for the future of the children; and
       counseling at the Council on Sexual Assault & Domestic Violence
       to address co-dependency and domestic violence. [T.L.] has never
       requested any additional services to promote reunification.
               ....
                                         5



              Despite services offered/provided, [T.L.] has not been able
       or has been unwilling to stabilize her lifestyle. The circumstances
       leading to the adjudication and removal of the children continue to
       exist. [T.L.] has taken no affirmative action to assume her role as
       the children’s mother. She had met no financial obligations, and
       has made no reasonable effort to complete the responsibilities of
       the case permanency plan. She has done nothing to maintain a
       place of importance in the children’s lives. [T.L.] has been unable
       to meet her own needs, much less the needs of her children.
       These children would be imminently likely to suffer either physical
       abuse, neglect, or harm from a lack of supervision and their
       mother’s ongoing inability to control her environment and emotional
       dysfunction/instability.

       The juvenile court terminated T.L.’s parental rights pursuant to Iowa Code

sections 232.116(1)(d) and (f). T.L. filed a timely appeal.

II.    PRESERVATION OF ERROR

       The mother claims the juvenile court abused its discretion by denying her

request for an additional six months to work toward reunification. In support of

her claim, the mother cites to authority regarding the State’s duty to provide the

parent with reasonable reunification services. While “the State has the obligation

to provide reasonable reunification services, the [parent] ha[s] the obligation to

demand other, different, or additional services prior to the termination hearing.”

In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005). As a general rule, “if a

parent fails to request other services at the proper time, the parent waives the

issue and may not later challenge it at the termination proceeding.” In re C.H.,

652 N.W.2d 144, 148 (Iowa 2002). We find T.L. never requested services other

than those provided prior to the termination hearing. Consequently, we find this

issue not properly preserved for our review. See id; In re T.J.O., 527 N.W.2d

417, 420 (Iowa Ct. App. 1994). Finally, the record shows the mother asked for
                                         6



an additional six months to work toward reunification at the termination hearing.

The court noted this issue in its opinion, but it did not provide a ruling on the

issue. Since the mother did not file a motion to preserve error on this issue, this

issue has not been preserved on appeal.          “It is a fundamental doctrine of

appellate review that issues must ordinarily be both raised and decided by the

district court before we will decide them on appeal.” Meier v. Senecaut, 641

N.W.2d 532, 537 (Iowa 2002).

III.   STANDARD OF REVIEW

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).     We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

Iowa Code section 232.116. Id. Evidence is “clear and convincing” when there

are no serious or substantial doubts as to the correctness of the conclusions of

law drawn from the evidence. Id.

IV.    DISCUSSION

       Iowa Code chapter 232, concerning the termination of parental rights,

follows a three-step analysis.    P.L., 778 N.W.2d at 39.      The court must first

determine whether a ground for termination under section 232.116(1) has been

established. Id. If a ground for termination has been established, the court must

apply the best-interest framework set out in section 232.116(2) to decide if the

grounds for termination should result in termination of parental rights. Id. Finally,
                                        7



if the statutory best-interest framework supports termination of parental rights,

the court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

      A.     Grounds for Termination

      When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. To terminate parental rights under section

232.116(1)(f), the State must show the child is four years of age or older, has

been adjudicated a CINA, has been removed from the home for a requisite

period of time, and the juvenile court could not return the child to the parent’s

custody at the present time pursuant to section 232.102.             Iowa Code

§ 232.116(1)(f). The children are of the requisite age, have been adjudicated

CINA, and have been removed from the mother’s home for at least twelve of the

last eighteen months.     At issue is whether the State presented clear and

convincing evidence the children could not be returned to the mother’s care

pursuant to section 232.102. Iowa Code § 232.116(1)(f)(4).

      At the termination hearing, the juvenile court found the mother had not

remedied the circumstances that caused the initial removal of her children, and

therefore found the children could not be returned to their mother’s care. We

agree. The record shows the mother made some small positive strides towards

reunification by securing a job and seeking housing. However, the State proved

by clear and convincing evidence the children could not be returned to the
                                           8



mother at the time of the termination hearing. The juvenile court highlighted the

evidence in the record supporting termination:

       Throughout the life of this case, [T.L.] failed to consistently attend
       therapy, failed to locate safe and stable housing sufficient for
       herself and the children, failed to maintain stable employment, and
       failed to consistently attend visitations or call the children. [T.L.] did
       not begin taking parenting classes until April 2014. It is unknown
       what, if any, progress [T.L.] has made in her counseling at the
       Council on Sexual Assault & Domestic Violence as she failed to
       sign a release of information . . . . Evidence supports a finding that
       it would take months, if not years, for [T.L.] to demonstrate stability
       emotionally/mentally, in social interactions, financially, and housing;
       good judgment; independence; and appropriate parenting skills.

       These children deserve stability in their lives and should not be forced to

continue waiting for their mother to provide a proper home and be a responsible

parent. See In re L.L., 459 N.W.2d 489, 495 (Iowa 1990). We find clear and

convincing evidence supports the termination of the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(f) and affirm the judgment of the

juvenile court.

       B.     Best Interests of the Child

       Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of the child, we give

primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2).

       T.L. claims the best interests of the children would be served by

establishing a guardianship for the children.        Given the amount of time the
                                           9



children have been out of T.L.’s care and residing with their aunt and uncle in

foster care, we agree with the juvenile court that a guardianship would serve no

purpose. We agree with the juvenile court’s conclusion it is in the children’s best

interests to terminate T.L.’s parental rights.

        C.    232.116(3) Exceptions

        Finally, we must decide if any exceptions to termination exist under

section 232.116(3). T.L. claims her parental rights should not be terminated

because it would have a detrimental effect on the children due to the closeness

of the parent-child relationship, and because the children are residing with

relatives. See id. § 232.116(3) (a) and (c). For the reasons previously stated, we

find there are no section 232.116(3) factors weighing against termination in this

case.

IV.     CONCLUSION

        There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(f), termination of the mother’s parental rights is in the

children’s best interests pursuant to section 232.116(2), and no consequential

factor weighing against termination in section 232.116(3) requires a different

conclusion. Accordingly, we affirm termination of the mother’s parental rights.

        AFFIRMED.